         Case 1:19-cv-05773-SDA Document 64 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Christopher Viera, Genadiy Mints, Devin                                 7/20/2020
 Sparks, and all others similarly situated,

                                Plaintiffs,                   1:19-cv-05773 (SDA)

                    -against-                                 ORDER

 The City of New York,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It is hereby Ordered that, no later than Friday, July 24, 2020, the parties shall file a joint

letter indicating whether any party intends to file a dispositive motion and, if so, setting forth a

proposed briefing schedule.

SO ORDERED.

DATED:         New York, New York
               July 20, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
